To require respondent to proceed upon an order directing an attachment to issue as for contempt, under Chap. 256, How. Stat., against one Torrent, the court having refused to proceed, on the ground that the matters set forth in the several affidavits were not sufficient to authorize the making of the order for the issuing of the writ.
Granted April 18, 1895, with costs.
The affidavit set forth that pending a trial in the Circuit Court,' of a suit wherein relators were plaintiffs and a corporation, in which-one Torrent was a stockholder, was defendant, which was an action for the negligent destruction by sparks from a tug owned by defendant, of a quantity of lumber, Torrent’s agents had induced a material witness, whom plaintiffs had subpcened, to leave the city and remain away for ten days and until the trial was finished; that Torrent’s agents accompanied the witness out of the city and paid a certain amount of money to the witness; that the witness went to Chicago, Illinois, where Torrent’s agent afterwards met him and placed him under the direction of one Lange; that after a few days Lange took the witness tó Bloomington, thence, after ten days, to Indianapolis, Indiana, and thence sent witness to Nova Scotia; that said witness received $1,160 as compensation for keeping out of the jurisdiction of the court; that said trial resulted in a verdict for said corporation; that a second trial was had and said witness was present and testified that he was the engineer on the tug at the time of the fire, and that the smoke stack was without a spark arrester, and said second trial resulted in a verdict for plaintiffs. One of the affidavits was made by one of the plaintiffs and the other by said witness.